Opinion issued May 24, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00034-CV
                           ———————————
                      DEMETRIA GILMORE, Appellant
                                        V.
                   PLAZA AZUL APARTMENTS, Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1070197



                         MEMORANDUM OPINION

      Appellant, Demetria Gilmore, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also Tex. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West Supp. 2015);
Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and

before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015). Further, appellant has not paid or made arrangements to pay

the fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being

notified that this appeal was subject to dismissal, appellant did not adequately

respond.

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2